DETAILED ACTIONNotice of Pre-AIA  or AIA  Status 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendment filed 12/22/2021 has been entered and considered.  The Examiner agrees that Applicants’ amendment overcomes the art rejections contained in the Non-Final Office Action mailed on 9/22/2021.   A new search was conducted based on the amended claims, and no new art was found.  Thus, this application is hereby allowed.  
Allowable Subject Matter
Claims 1-10 are hereby allowed.
The following is the Examiner's Reasons for Allowance: 
the prior art fails to disclose and would not have rendered obvious: 
a lead frame having a projection portion and a first upper face provided around the
projection portion, the projection portion having a second upper face and a plurality of side faces, a shape of the second upper face being a rectangle, and the first upper face being directly connected with each of the side faces; a semiconductor chip having a chip face, the semiconductor chip being provided above the projection portion, a width of the second upper face of the projection portion being shorter than a width of the chip face of the semiconductor chip, an area of the second upper face of the projection portion being smaller than an area of the chip face of the semiconductor chip; and a bonding material provided between the projection portion and the semiconductor chip, the bonding material being in direct contact with the semiconductor chip, the second upper face of the projection portion and the side faces of the projection portion, and the bonding material bonding the lead frame and the semiconductor chip, as recited in claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /ROBERT G BACHNER/ Primary Examiner, Art Unit 2898